Citation Nr: 0805014	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-18 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for residuals of a right 
forearm shell fragment wound, currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 
30 percent rating for residuals of a right forearm shell 
fragment.  In July 2007, the veteran testified before the 
Board.  


FINDINGS OF FACT

1.  The residuals of a right forearm shell fragment wound 
(muscles arising from internal condyle of humerus) are 
manifested by subjective complaints of pain, fatigue, and 
weakness.  Objective manifestations include weakness on 
prolonged weight bearing, increased fatigability, and some 
tissue loss, but no loss of deep fascia or muscle substance 
or loss of muscle strength.  There is no evidence of 
intermuscular scarring, adhesion to the bone, impairment of 
muscle tonus, muscle herniation, muscle atrophy, diminished 
muscle excitability, bone damage, or tendon damage.  These 
manifestations amount to no more than moderately severe 
muscle injury.  

2.  The residuals of a right forearm shell fragment wound 
(limitation of motion) are manifested by full elbow extension 
and elbow flexion to 130 degrees, with pain beginning at 120 
degrees.  There is additional limitation of flexion to 110 
degrees due to repetitive motion and flare-ups.  There is x-
ray evidence of degenerative arthritis.

3.  The veteran's right forearm scars due to residuals of a 
right forearm shell fragment wound are painful and tender on 
examination. 

4.  The veteran has no neurological manifestations due to the 
residuals of his right forearm shell fragment wound.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
residuals of a right forearm shell fragment wound have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, 
Diagnostic Code (DC) 5307; 38 C.F.R. § 4.124a, DC 8516 
(2007).  

2.  The criteria for a separate 10 percent rating for 
degenerative arthritis of the right elbow due to residuals of 
a right forearm shell fragment wound have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 4.55, 
4.71a, Diagnostic Codes (DCs) 5003, 5206, 5207, 5208 (2007).   

3.  The criteria for a separate 10 percent rating for scars, 
residuals of a right forearm shell fragment wound, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, 
Diagnostic Codes (DCs) 7801, 7802, 7804 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

VA examinations show that the veteran is right-handed.  
Therefore, his right forearm will be evaluated under the 
criteria for the dominant or major arm categories.  38 C.F.R. 
§ 4.69 (2007).    

The veteran's residuals of a shell fragment wound to the 
right forearm have been rated as 30 percent disabling under 
DC 5307, which pertains to injuries of Muscle Group VII.  
Muscle Group VII encompasses the muscles arising from the 
internal condyle of the humerus.  The functions of these 
muscles include flexion of the wrist and fingers.  Under this 
diagnostic code, a 10 percent rating is warranted if 
impairment of this muscle group is moderate; a 30 percent 
rating is warranted if impairment of this muscle group is 
moderately severe; and a 40 percent rating is warranted if it 
is severe.  38 C.F.R. § 4.73, DC 5307 (2007).  

A moderately severe muscle wound is a through and through or 
deep penetrating wound by a small high velocity missile or a 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  A history consistent with this type of injury 
should include hospitalization for a prolonged period of 
treatment of the wound, with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, pain, impairment of coordination and uncertainty of 
movement, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings would include 
entrance and (if present) exit scars indicating a track of a 
missile through one or more muscle groups.  Objective 
findings would also include indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  Tests of strength and 
endurance compared with sound side should demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).    

A severe muscle wound is a through and through or deep 
penetrating wound due to a high-velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular binding and scarring.  A history consistent 
with this type of injury should include hospitalization for a 
prolonged period of treatment of the wound, with a record of 
consistent complaint of cardinal symptoms worse than those 
shown for moderately severe muscle injuries, consisting of 
loss of power, weakness, lowered threshold of fatigue, pain, 
impairment of coordination and uncertainty of movement, and, 
if present, evidence of inability to keep up with work 
requirements.  Objective findings would include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track; indications on palpation of loss of 
deep fascia, muscle substance, or soft flabby muscles in 
wound area; muscles swell and harden abnormally in 
contraction; and tests of strength, endurance, or coordinated 
movements compared with sound side indicate severe impairment 
of function.  If present, objective findings would also 
include X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile; adhesion of scar to a long bone; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing muscle group; atrophy of 
muscle groups not in the track of the missile; and induration 
or atrophy of an entire muscle group.  38 C.F.R. 
§ 4.56(d)(4).    

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).     

Raters must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, taking into account any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions regarding pyramiding do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare-ups.  
38 C.F.R. § 4.14 (2007).  The guidance provided by the Court 
in DeLuca must be followed in adjudicating claims where a 
rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 (2007) and 38 C.F.R. 
§ 4.45 (2007) should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).   

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).    

For VA purposes, normal extension and flexion of the elbow is 
from 0 to 145 degrees.  Normal forearm pronation is from 0 to 
80 degrees, and normal forearm supination is from 0 to 85 
degrees.  38 C.F.R. § 4.71, Plate I.  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  For the purpose of rating disability 
from arthritis, the elbow is considered a major joint.  
38 C.F.R. § 4.45 (2007).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation of motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 
5010 used for rating traumatic arthritis, directs that the 
evaluation of arthritis be conducted under DC 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X- ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  38 C.F.R. § 4.124a.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2007).  
 
The veteran's service medical records show that he suffered 
multiple shell fragment wounds to the right forearm, right 
upper lip, and right thigh and leg from a mine explosion in 
March 1969.  He was hospitalized for two months for his 
injuries and then discharged to full duty.  In an August 1969 
medical report, there was remaining shrapnel in the veteran's 
lip and right forearm, and he complained of slight numbness 
and ache in his right forearm.  Examination revealed no loss 
of motion.  In a September 1969 medical report, the shrapnel 
from the veteran's lip and right forearm were removed.    
  
On VA joints examination in February 2006, the veteran 
complained of right elbow pain that was progressively worse.  
Examination revealed no constitutional symptoms or 
incapacitating episodes of inflammatory arthritis, deformity, 
giving way, instability, episodes of dislocation or 
subluxation, effusion, loss of a bone or part of a bone, or 
ankylosis.  The examination found pain, tenderness, 
stiffness, weakness, and locking episodes of the elbow that 
occurred several times a week.  The veteran reported moderate 
flare-ups of pain three times a week that lasted for hours 
and caused him to be unable to use his right upper extremity 
during the flare-ups.  An x-ray of the elbow was normal.  
Range of motion showed 0 to 130 degrees active and passive 
flexion with pain beginning at 120 degrees.  There was 
additional limitation of motion to 110 degrees due to pain on 
repetitive use.

On VA muscles examination in February 2006, the veteran 
complained of right forearm weakness that was progressively 
worse.  Examination revealed that the shrapnel wound to the 
right forearm was not a through and through injury.  The 
wound was not initially infected before healing, and there 
were no associated bone, nerve, vascular, or tendon injuries.  
The veteran reported flare-ups of pain and weakness three 
times a week of a few hours duration and moderate intensity.  
He stated that he was unable to move his right upper arm 
during flare-ups.  There was no evidence of uncertainty of 
movement, decreased coordination, loss of deep fascia or 
muscle substance, atrophy, intermuscular scarring, residuals 
of nerve damage, tendon damage, bone damage, muscle 
herniation, or loss of muscle strength.  The veteran's right 
forearm was found to have pain, weakness on prolonged weight 
bearing, increased fatigability, and some tissue loss.  

On VA scars examination in February 2006, the veteran was 
found to have four scars on his right upper extremity.  The 
first scar was on the volar surface of the middle third of 
the right forearm and measured 1 centimeter by 4.5 
centimeters.  The scar was darker than normal and had 
abnormal texture.  There was tenderness on palpation, keloid 
formation, depression of the scar, and underlying tissue 
loss.  There was no inflammation, elevation of scar, edema, 
skin ulceration or breakdown over the scar, adherence to 
underlying tissue, induration, inflexibility, limitation of 
motion, or loss of function due to the scar.  The second scar 
was on the volar surface of the distal third of the right 
forearm and measured 0.3 centimeters by 1.75 centimeters.  
There was normal texture and color, but no tenderness on 
palpation, inflammation, elevation of scar, edema, skin 
ulceration or breakdown over the scar, keloid formation, 
depression of scar, adherence to underlying tissue, 
induration, inflexibility, underlying tissue loss, limitation 
of motion, or loss of function due to the scar.  The third 
scar was on the posterior surface of the proximal third of 
the right forearm and measured 1.5 centimeters by 4.5 
centimeters.  The scar was darker than normal and had 
abnormal texture.  There was tenderness on palpation and 
depression of the scar.  There was no keloid formation, 
underlying tissue loss, inflammation, elevation of scar, 
edema, skin ulceration, breakdown over the scar, adherence to 
underlying tissue, induration, inflexibility, limitation of 
motion, or loss of function due to the scar.  The fourth scar 
was on the posterior surface of the middle third of the right 
forearm and measured 1 centimeter by 6 centimeters.  The scar 
was darker than normal and had abnormal texture.  There was 
tenderness on palpation and depression of the scar.  There 
was no keloid formation, underlying tissue loss, 
inflammation, elevation of scar, edema, skin ulceration, 
breakdown over the scar, adherence to underlying tissue, 
induration, inflexibility, limitation of motion, or loss of 
function due to the scar.  

An April 2007 VA medical report shows the veteran complaining 
of 7/10 pain and numbness in the medial aspect of the right 
forearm and the right elbow.  An x-ray of the right hand and 
elbow showed evidence of osteoarthritis.  In a June 2007 VA 
medical report, the veteran complained of right forearm pain 
for the previous three weeks that had been increasing in 
frequency and intensity.  He reported that the numbness on 
the right forearm was worse than the last visit.  Examination 
of the right elbow revealed tenderness and slight limitation 
of motion.  The diagnosis was lateral epicondylitis.

The veteran testified before the Board in July 2007.  
Testimony revealed that the scars on the veteran's right 
forearm were closed.  He testified that his main problem was 
lack of grip strength and pain on top of the right forearm 
muscle from the elbow to the palm of his hand.  He reported 
that the palm of his right hand was always numb.  He stated 
that his right small finger, right ring finger, and right 
middle finger were weaker than his right thumb and right 
pointer finger.  He testified that he could move his wrist up 
and down and from side to side.  

The Board finds that the objective findings of record are not 
indicative of any more than a moderately severe muscle 
injury.  There are no objective findings of a through and 
through or deep penetrating wound by a high-velocity or large 
or multiple low-velocity missiles, with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, sloughing of soft parts, or 
intermuscular binding and scarring.  There is no evidence of 
wide damage to muscle groups in the missile track with 
indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in the wound area.  The 
muscles did not swell and harden abnormally in contraction, 
and there was no adhesion of scars to any bones, muscle 
atrophy, or diminished muscle excitability.  While the 
evidence tends to indicate lengthy hospitalization in 
service, the evidence does not show that hospitalization was 
necessary due to the shell fragment wound of the right 
forearm.  The veteran had other, more severe, shell fragment 
injuries not being considered in this decision.  While 
fatigue and weakness were noted on examination in February 
2006, there was no evidence of decreased endurance, loss of 
strength, fatigue-pain, impairment of coordination, or 
uncertainty of movement.  There was also no evidence of an 
inability to keep up with work requirements.  The Board thus 
finds that a rating in excess of 30 percent is not warranted 
under DC 5307.  

With regard to diagnostic codes based on limitation of 
motion, relevant diagnostic codes in this case include DC 
5206, which contemplates limitation of flexion of the 
forearm; DC 5207, which contemplates limitation of extension 
of the forearm; and DC 5208, which contemplates flexion of 
the forearm limited to 100 degrees and extension of the 
forearm limited to 45 degrees.  

Diagnostic Codes 5205 (ankylosis of the elbow), 5209 (other 
impairment of the elbow, flail joint fracture), 5210 
(nonunion of the radius and ulna, with flail joint), 5211 
(impairment of the ulna), 5212 (impairment of the radius), 
and 5213 (impairment of supination and pronation) are not 
applicable in this instance, as the medical evidence does not 
show that the veteran has any of these conditions.

Diagnostic Code 5206 concerns limitation of forearm flexion.  
Limitation of flexion of the forearm is rated 0 percent when 
limited to 110 degrees, 10 percent when limited to 100 
degrees, 20 percent when limited to 90 degrees, 30 percent 
when limited to 70 degrees, 40 percent when limited to 55 
degrees, and 50 percent when limited to 45 degrees.  
38 C.F.R. § 4.71, DC 5206 (2007).  Diagnostic Code 5207 
concerns limitation of forearm extension.  Limitation of 
extension of the forearm is rated 10 percent when limited to 
45 and 60 degrees, 20 percent when limited to 75 degrees, 30 
percent when limited to 90 degrees, 40 percent when limited 
to 100 degrees, and 50 percent when limited to 110 degrees.  
38 C.F.R. § 4.71, DC 5207 (2007).  Diagnostic Code 5208 
provides a 20 percent rating when flexion of the forearm is 
limited to 100 degrees and extension of the forearm is 
limited to 45 degrees.  38 C.F.R. § 4.71, DC 5208 (2007).  

On VA examination in February 2006, the veteran had full 
extension and flexion of the right forearm to 130 degrees, 
with pain beginning at 120 degrees.  Normal extension and 
flexion of the elbow is from 0 to 145 degrees.  38 C.F.R. 
§ 4.71, Plate I.  In this case, the veteran has been shown to 
have full extension when his range of motion has been tested.  
Although he has been shown to have less than normal flexion, 
it is not compensable under the criteria for limitation of 
flexion.  Accordingly, the Board finds that a higher rating 
is not warranted under DC 5206 or DC 5207.  Furthermore, the 
criteria for a separate compensable rating are not met unde 
DCs 5206, 5207, and 5208.

In considering the effect of additional range of motion lost 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use or flare-ups, the February 2006 VA 
examiner found that there was additional limitation of 
flexion to 110 degrees due to pain on repetitive use.  The 
Board finds, in considering the foregoing and applying the 
above figures to the limitation of motion codes, that the 
criteria for a greater than 30 percent rating for the right 
forearm are not satisfied.  The evidence shows that the 
veteran experiences additional limitation of motion during 
flare-ups secondary to pain, but that this pain has little 
impact on his actual range of motion.  The limitation of 
motion due to pain is not so great and persistent so as to 
result in limited motion to the degree required for a higher 
rating of 40 percent under the cited limitation of motion 
codes.  There is no credible evidence that any pain on use or 
during flare-ups, abnormal movement, fatigability, 
incoordination, or any other such factors results in the 
right forearm being limited in motion to the extent required 
for a 40 percent rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Regarding DC 5003 for degenerative arthritis, in order to be 
eligible for a separate rating under this diagnostic code, 
the veteran must not qualify for compensation under the 
diagnostic codes pertaining to limitation of motion.  
38 C.F.R. § 4.71a, DC 5003.  An April 2007 x-ray of the right 
thumb and elbow showed evidence of osteoarthritis.  As 
discussed above, the veteran here does not qualify for 
compensation on the basis of limitation of motion.  The Board 
finds that because there is x-ray evidence of mild 
degenerative arthritis with a noncompensable level of 
limitation of motion, the veteran is entitled to a separate 
10 percent rating for the residuals of a shell fragment wound 
to the right forearm based on a noncompensable level of 
limitation of elbow motion with X-ray evidence of arthritis 
under DC 5003. 

The veteran's scars due to his right forearm shell fragment 
wound may be rated under the applicable skin criteria.  
Diagnostic Codes 7800 (disfigurement of the head, face, or 
neck), 7803 (superficial, unstable scars), and 7805 (other 
scars, rated on limitation of function of affected part) are 
not applicable in this instance, as the medical evidence does 
not show that the veteran has any of these conditions.  The 
assignment of ratings based on muscular disability and 
arthritis of the elbow rate the veteran for any limitation of 
function of the affected part.

Diagnostic Code 7801 provides the criteria for a scar, other 
than head, face, or neck, that is deep or that causes limited 
motion.  A 10 percent rating is warranted for a scar that 
measures an area or areas exceeding 6 square inches (39 
square centimeters).  A 20 percent rating is warranted for a 
scar that measures an area or areas exceeding 12 square 
inches (77 square centimeters).  A 30 percent rating is 
warranted for a scar that measures an area or areas exceeding 
72 square inches (465 square centimeters).  A 40 percent 
rating is warranted for a scar that measures an area or areas 
exceeding 144 square inches (929 square centimeters).  
38 C.F.R. § 4.118, DC 7801 (2007).

On VA examination in February 2006, the scar on the volar 
surface of the middle third of the veteran's right forearm 
was found to have underlying tissue loss as well as 
tenderness on palpation, keloid formation, and depression of 
the scar.  It measured 1 centimeter by 4.5 centimeters and 
was darker than normal and abnormal in texture.  There was no 
inflammation, elevation of scar, edema, skin ulceration or 
breakdown over the scar, adherence to underlying tissue, 
induration or inflexibility, or limitation of motion or loss 
of function due to the scar.  The scar was associated with 
underlying soft tissue loss, but did not measure an area 
exceeding 39 square centimeters.  None of the other scars 
were larger than that scar, and none were larger than 39 
square centimeters, nor were they in combination larger than 
39 square centimeters.  Accordingly, the Board finds that the 
veteran is not entitled to a separate 10 percent rating for 
his scars due to his right forearm shell fragment wound under 
DC 7801.

Diagnostic Code 7802 provides for a 10 percent rating for a 
superficial scar, other than head, face, or neck, that 
measures an area or areas of 144 square inches (929 square 
centimeters) or greater.  38 C.F.R. § 4.118, DC 7802 (2007).  
On VA examination in February 2006, the veteran was found to 
have three scars on his right forearm that were superficial 
and not associated with any underlying tissue loss.  The scar 
on the volar surface of the distal third of the right forearm 
measured 0.3 centimeters by 1.75 centimeters.  The scar on 
the posterior surface of the proximal third of the right 
forearm measured 1.5 centimeters by 4.5 centimeters.  The 
scar on the posterior surface of the middle third of the 
right forearm measured 1 centimeter by 6 centimeters.  There 
was no adherence to underlying tissue, underlying tissue 
loss, or limitation of motion or loss of function due to the 
scars.  The areas that the scars covered did not total 929 
square centimeters or greater.  Accordingly, the Board finds 
that the veteran is not entitled to a separate 10 percent 
rating for his scars due to his right forearm shell fragment 
wound under DC 7802.  

Diagnostic Code 7804 provides for a 10 percent rating for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118, DC 7804 (2007).  On VA examination in February 2006, 
the scar on the posterior surface of the proximal third of 
the right forearm and the scar on the posterior surface of 
the middle third of the right forearm were found to be tender 
on palpation.  There was no keloid formation, underlying 
tissue loss, inflammation, elevation of scar, edema, skin 
ulceration or breakdown over the scars, adherence to 
underlying tissue, induration or inflexibility, or limitation 
of motion or loss of function due to the scars.  The medical 
evidence of record meets the criteria under DC 7804.  
Accordingly, the Board finds that the veteran is entitled to 
a separate 10 percent rating under DC 7804 for his scars due 
to his right forearm shell fragment wound.  This rating, 
which is not predicated upon limitation of motion, is 
separate from and in addition to the 30 percent rating the 
veteran has already been awarded under the diagnostic 
criteria pertaining to disability of the musculoskeletal 
system and the 10 percent rating assigned above based on 
limitation of elbow motion due to arthritis.  Therefore, 
evaluation of the veteran's residuals of a right forearm 
shell fragment wound under those three codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2007); Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Diagnostic Code 8516 provides the rating criteria for 
paralysis of the ulnar nerve.  A 10 percent rating is 
warranted for mild incomplete paralysis.  A 30 percent rating 
is warranted for moderate incomplete paralysis.  A 40 percent 
rating is warranted for severe incomplete paralysis.  A 60 
percent rating is warranted for complete paralysis; the 
"griffin claw" deformity, due to flexor contraction of ring 
and little fingers, atrophy very marked in dorsal interspace 
and thenar and hypothenar eminences; loss of extension of 
ring and little fingers cannot spread the fingers (or 
reverse), cannot adduct the thumb; and flexion of wrist 
weakened.  38 C.F.R. § 4.124a, DC 8516 (2007).  The medical 
evidence of record shows that although the veteran has 
complained of numbness in the palm of his right hand, there 
have been no neurological deficits or abnormalities found at 
any time during examinations and treatment sessions.  The 
Board therefore finds that the veteran is not entitled to a 
separate rating for any neurological manifestations of the 
residuals of a shell fragment wound to the right forearm 
under DC 8516.

In sum, the weight of the credible evidence demonstrates that 
the veteran's residuals of a shell fragment wound to the 
right forearm do not warrant a rating in excess of 30 percent 
under the applicable diagnostic criteria for neurological 
disabilities during any of the time under consideration since 
service connection was established.  However, the Board finds 
that the veteran is entitled to a separate 10 percent rating 
for degenerative arthritis under DC 5003 and a separate 10 
percent rating for his right forearm scars under DC 7804 due 
to the right forearm shell fragment wound.  The Board has 
resolved all doubt in favor of the veteran in reaching this 
decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2006 and March 
2006; a rating decision in March 2006; a statement of the 
case in May 2006; and a supplemental statement of the case in 
March 2007.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2007 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.
 

ORDER

An increased rating for residuals of a right forearm shell 
fragment wound is denied.  

A separate 10 percent rating for degenerative arthritis of 
the right elbow under Diagnostic Code 5003 is granted.  

A separate 10 percent rating for scars, residuals of shell 
fragment wound to the right forearm, under Diagnostic Code 
7804 is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


